Exhibit 10.1




CONTRACT FOR THE SALE AND

PURCHASE OF REAL ESTATE




This CONTRACT FOR THE SALE AND PURCHASE OF REAL ESTATE (hereinafter referred to
as “Contract”) is made and entered into this the 25th day of April, 2007, by and
between JACK DAY PERRY, SR., ELIZABETH BARTON PERRY, JACK DAY PERRY, JR. AND
VICKI PERRY MAUNEY (Vicki Perry Mauney is the same person as Vicki Perry
Harrell, (hereinafter referred to collectively as “Sellers”) and MYRIAD WORLD
RESORTS OF TUNICA, LLC, a Mississippi limited liability company, (hereinafter
referred to as “Purchaser”), collectively referred to as “Parties”.  MYRIAD
ENTERTAINMENT AND RESORTS, INC. (“Myriad Entertainment”) joins in solely and
only for the express purposes listed and outlined herein.

 

WHEREAS, the Sellers and Purchaser have previously entered into certain prior
agreements and amendments thereto including a Casino Ground Lease dated April
20, 2004 and a Contract for the

Sale and Purchase of Real Property dated March 15, 2006; and




WHEREAS, Purchaser is owned 99% by Myriad Entertainment; and




WHEREAS, the Parties desire to enter into this Contract thereby replacing the
prior Original Contracts (as defined below);




Now therefore, for and in consideration of the mutual covenants, conditions and
promises contained herein, the parties do hereby contract as follows:




WITNESSETH:




1.

Property: Sellers hereby agree to sell and Purchaser hereby agrees to purchase
the following described property, to wit:




TRACT I

The West Half (W ½) of Section Six (6) less the right of way to the Board of
Commissioners to the Yazoo-Mississippi Levee Board containing 315.3 acres, more
or less.


TRACT II

The North Half (N ½ ) of Section Seven (7) west of the right of way to the Board
of Commissioners to the Yazoo-Mississippi Levee Board containing 242.5 acres,
more or less.




TRACT III

The north 180 feet of the North Half (N ½) of Section Seven (7) east of the
right  of way to the Board of Commissioners to the Yazoo-Mississippi Levee
Board.




(hereinafter the “Property”).




2.

Cash Purchase Price: Purchaser shall pay Sellers $25,000,000 in cash or
certified check for the Property.  The above Cash Payment shall be delivered to
Sellers at the address listed in Paragraph 8 of this Contract.  The failure of
Purchaser to timely pay in full the above amounts when due may, at the Seller’s
option, result in the termination of this Contract, and any part of the above
amounts previously paid, shall be retained by Sellers as liquidated damages and
shall be Sellers’ sole remedy except as is provided for by Paragraph 4.








Page 1 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

 3.

Closing Date:  This transaction shall close on or before Wednesday, August 1,
2007 at 3:00 p.m. (the “Closing Date”) at  Dulaney Law Firm, L.L.P., 986 Harris
Street, P.O. Box 188, Tunica, MS  38676, or other such place as is mutually
agreed upon by the parties.  If the Purchaser desires to close this transaction
prior to the closing date, then Purchaser shall give Sellers written notice at
least ten (10) days prior to the desired closing date which notice shall state
the desired closing date.




Sellers shall pay for the preparation of the Deed.   Purchaser shall pay for the
cost of recording the Deed.  Sellers and Purchaser shall each pay their own
attorney’s fees and other expenses incurred in connection with this transaction.




4.

Inspections and Tests:  Purchaser, or its designees, may, at any time after
Sellers’ and Purchaser’s execution of this Contract, enter on the Property to
make engineering studies, surveys, and other such tests, examinations and
inspections as Purchaser may desire as long as such tests, examinations and
inspections, do not reasonably interfere with the operations or any current use
of the Property.   Purchaser will have all soil test borings, environmental
studies, and other reports completed as soon as possible and will provide
Sellers with a copy.  If the Closing does not occur, Purchaser will make such
repairs as necessary to leave the Property in the same condition as it existed
prior to entry by Purchaser. Purchaser will notify Jack Day Perry, Sr. at least
one (1) day in advance each time Purchaser intends to enter onto the Property
for purposes contemplated herein.  If any damage is done to any growing crops by
Purchaser or its designees, then Purchaser shall pay the Sellers’ farm tenant
for the damage done.  Sellers’ shall be entitled to all farm rent paid for the
2007 crop year. Purchaser shall indemnify and hold Sellers harmless from any and
all claims of Sellers’ farm tenant with regard to any damage done to any crops
by Purchaser or Purchaser’s designee.  Sellers represent that the existing farm
lease terminates at the end of the current crop year (approximately November 15,
2007) and that there are no options or other rights of the farm tenants to
continue in possession of the Property after this crop year.




5.

Form of Deed:  Sellers shall deliver to Purchaser at Closing, a general warranty
deed, conveying good and marketable fee simple title to the Property, subject
only to such easements and restrictions of record specifically approved by
Purchaser and subject to the following:




a.

Taxes for the year 2007 which the parties will prorate as of the date of
closing.

b.

Zoning, subdivision and sign regulations of Tunica County, Mississippi.

c.

An easement across the north 40 feet of the Property to allow Sellers to access
their other property located northwest of the Property.  In addition to Sellers,
this easement may be used by the Sellers and any owner of property west of the
Property, or their successors, heirs or assigns for agricultural purposes only
and only to the extent the same does not materially and substantially interfere
with Purchaser’s development and use of the Property.  Sellers’ use of the
easement shall not be restricted.




6.

Merchantability of Title: In the event a title search reveals defects in the
title, other than those listed in Paragraph 5(a) - (c), which will materially
and adversely affect the Purchaser’s use of the Property, Purchaser shall notify
Sellers in writing of the specific defects within 45 days of the last execution
hereof and thereupon Sellers shall have 30 days to cure said defects.  The
Sellers will take no action to cause or allow, and will not allow any defects to
arise with regard to the title to the Property.




7.

Collection Costs:  In the event any action is commenced by either party against
the other in connection herewith, the prevailing party shall be entitled to its
costs and expenses, including reasonable attorney’s fees.  This provision shall
survive the closing.




8.

Notice:  Any and all notices and demands by any party to the other party,
required or desired to be given hereunder shall be in writing and shall be
validly given or made only if deposited in the United States mail, certified or
registered, postage prepaid, return receipt requested or if made by Federal
Express or similar delivery





Page 2 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

service keeping records of deliveries and attempted deliveries or if made by
telecopy.  Service by United States mail or delivery service shall be
conclusively deemed made on the first business day delivery is attempted or upon
receipt, whichever is sooner.  Service by facsimile copy or telecopy shall be
deemed made upon confirmed transmission.




Any notice or demand to Sellers shall be addressed to Jack Day Perry, Sr., P.O.
Box 607, 1300 Plantation Road, Tunica, MS 38676; telephone number (662)
363-1309; fax (662) 357-9133 with a copy to James McClure, McClure & Shuler, 107
W. McLaurine Street, P.O. Box 246, Sardis, MS 38666-0246; telephone number (662)
487-2835, fax (662) 487-2725.




Any notice or demand to Purchaser shall be addressed to Myriad World Resorts of
Tunica, LLC, Attn: Nicholas A. Lopardo, 5615 Baltusrol Court, Sanible, FL 33957;
telephone number (978) 360-2321, fax (978) 856-3106, with a copy to Andrew T.
Dulaney, 986 Harris Street, P.O. Box 188, Tunica, MS  38676, telephone number
(662) 363-2922, fax (662) 363-2923.




Any party hereto may change its address for the purpose of receiving notices or
demands as herein provided by a written notice given in the manner aforesaid to
the other party hereto, which notice of change of address shall not
become effective, however, until the actual receipt thereof by the other party.




9.

Entire Agreement: Amendments:  This Contract and its exhibits contain the entire
agreement between the parties with regard to the sale and purchase of the
Property except as provided for herein, and no promise, representation,
warranty, covenant, agreement or understanding not specifically set forth in
this Contract shall be binding upon, or inure to the benefit of, either party.
 This Contract supercedes that certain option agreement by and between the
parties in all respects.  This Contract may not be amended, altered, modified or
supplemented in any manner except by an instrument in writing duly executed by
the parties.  The parties hereto represent, covenant and agree that any promise,
representation, warranty, covenant, agreement or understanding which either
deems material is included in and made a part of this Contract.




10.

Governing Law: Interpretation:  This Contract shall be construed and enforced in
accordance with the laws of the State of Mississippi.  The fact that this
Contract shall have been prepared by an attorney for either the Sellers or
Purchaser shall not be used to construe or interpret this Contract for or
against either party; the parties intend that the provisions of this Contract
shall be given their fair meaning and no court shall construe this Contract more
stringently against one party than against the other.  Further, both parties
represent that they are represented by counsel and have been fully advised of
the effects and ramifications of all terms, conditions, covenants, and
obligations contained in this agreement.




11.

Binding Effect: The provisions of this Contract shall be binding upon, and shall
inure to the benefit of, the parties and respective heirs, executors,
administrators, personal and legal representatives, successors and assigns.




12.

No Waiver: The failure of Sellers or Purchaser to insist upon strict performance
of any of the terms, conditions, covenants and obligations contained in this
Contract shall not be deemed a waiver of any rights or remedies for any
subsequent breach or default in the terms, conditions, covenants and obligations
herein contained.




13.

Section Headings.  The Section headings hereof are intended for convenience and
reference purposes only and shall not be used to construe or interpret this
Contract.




14.

Severability.  If any provisions of this Contract shall be determined by any
court to be invalid, illegal or unenforceable to any extent, then the remainder
of this contract shall not be affected, and this Contract shall be construed as
if the invalid, illegal, or unenforceable provision had never been contained in
this Contract.








Page 3 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

15.

Time is of the Essence:  Except as otherwise provided herein, time is of the
essence as to this Contract and failure of either party to timely comply with
the provisions of this Contract may result in the other party canceling this
Contract which decision will be in that party’s sole discretion.




16.

Condemnation or Casualty: If the Property or any substantial portion thereof
which could affect the Purchaser’s intended use thereof shall be condemned,
prior to closing, or any proceeding for the condemnation of the Property, or any
substantial portion thereof which could affect the Purchaser’s intended use
thereof, is filed, or an agreement of sale is negotiated in lieu thereof, or if
the Property shall sustain any casualty damage, Purchaser may elect to terminate
this Contract; however, if Purchaser does not terminate and elects to proceed
hereunder, any condemnation award or casualty insurance proceeds shall be
accredited against the Purchase Price.




17.

Failure to Close:  If Sellers fail to deliver the Deed or meet any of the
conditions hereof, Purchaser, at Purchaser’s sole option, may terminate this
Contract.  Additionally, Purchaser may demand specific performance.  If
Purchaser fails to perform and close as called for herein, then Sellers’ only
remedy is to retain any part of the Cash Price previously paid.  Sellers and
Purchaser shall have full rights to pursue any and all legal actions against the
party opposite in the event of either party’s failure to perform and/or breach
of this Contract after the execution hereof as relates to the terms of the
Contract.




18.

Brokers and Agent:  Purchaser represents that it has entered into a contract
with Kenneth Murphree, LLC for services.  Purchaser will pay the cost thereof.
 Sellers represent that they have entered into a contract with PMC Real Estate
and Andrew Murphree, a copy of which is attached hereto.  Prior to the closing
date, Purchaser will make suitable arrangement with PMC Real Estate and Andrew
Murphree and pay any commission or other fee due to him and will indemnify
Sellers and hold Sellers harmless from any claims made by or as a result of PMC
Real Estate’s (Andrew Murphree’s) contract.  Except for the referenced
agreement, Sellers and Purchaser represent and warrant to each other that no
broker or agent is due a commission from the proceeds of the Closing except as
specifically stated herein and each hereby agrees to indemnify and hold the
other and the Property harmless from the claims of any agent or broker for the
payment of a commission.




19.

Tax Free Exchange:  Notwithstanding the provisions contained above relating to
the sale of the Property, the parties acknowledge the possible desire and
intention of Sellers, if possible,  to exchange the Property for property of a
like kind or to utilize proceeds from a conveyance of other property in an
exchange qualifying as a tax free exchange under Section 1031 of the Internal
Revenue Code of 1986 (as amended), Purchaser and Sellers shall each cooperate
fully to implement such exchange as hereinafter provided (at no additional
expense to the other party).




20.

Deferred Exchange:   In order to permit Sellers to implement a deferred (or
non-simultaneous) exchange pursuant to I.R.S. regulation Section 1.1031 (k)-1
(the Deferred Exchange Regulations), the parties acknowledge and agree that
Sellers may cause the Property to be conveyed, or this agreement to be assigned,
to a Qualified Intermediary pursuant to the Deferred Exchange Regulations and
that at closing, the Property will be conveyed to Purchaser and the Purchase
Price will be paid by Purchaser to the Qualified Intermediary.  In the event
Purchaser desires to effectuate acquisition using proceeds from a deferred
exchange involving other land presently vested in Purchaser, Sellers shall
accept funds from Purchaser’s Qualified Intermediary and shall recognize that
Purchaser’s interest may be assigned to such Qualified Intermediary.  Any
deferred exchanges will be completed prior to the closing of this transaction so
as to vest title in Purchaser at closing upon the payment of the balance of the
Purchase Price.




21.

A material part of the consideration to the purchaser for purchasing is that the
Purchaser has the option to qualify this transaction as part of a tax-deferred
exchange under Section 1031 of the Internal Revenue Code of 1986.  Sellers agree
that Purchaser may assign this Agreement to an exchange intermediary of
Purchaser's choice.

 





Page 4 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

22.

Sellers warrant and represent that they possess full right, power and authority
to execute, deliver and perform this Contract.  Purchaser warrants and
represents that it possesses full right, power and authority to execute,
deliver, and perform this Contract.




23.

The parties have previously entered into a Casino Ground Lease dated April 20,
2004 and various amendments thereto (the “Casino Ground Lease”) and a Contract
for the Sale and Purchase of Real Estate dated March 15, 2006 and various
addendums thereto (the “Original Contract”).  The Casino Ground Lease and
Original Contract are hereby terminated and neither party shall have further
rights or obligation to the other as a result thereof.




24.

Stock Issurance:




(a)

At closing, Myriad Entertainment and Resorts, Inc. (hereinafter “Myriad
Entertainment”) shall cause to be issued and delivered shares of its Common
Stock as follows:




Sellers/Agent/Attorney:

Number of Shares of Common Stock:

Jack Day Perry, Sr.

2,000,000

Elizabeth B. Perry

1,000,000

Jack Day Perry, Jr.

1,000,000

Vicki Perry Mauney

1,000,000

Cody Harrell

500,000

James McClure, Sr.

1,000,000




Myriad Entertainment joins in the Contract solely for the purpose of evidencing
its intent, agreement and obligation to issue the above referenced shares as
required herein.




The Sellers, Cody Harrell and James McClure, Sr., shall have the right to
transfer the stock for estate planning and similar planning purposes, provided
however that any transferred stock shall be subject to the terms and
restrictions hereof.




(b) Transfers.  Except as otherwise provided herein, the Common Stock may only
be disposed of in compliance with state and federal securities laws.  In
connection with any transfer of the Common Stock other than pursuant to an
effective registration statement, Myriad Entertainment may require the
transferor thereof to provide to Myriad Entertainment an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to Myriad Entertainment, to the effect that such
transfer does not require registration of such transferred Common Stock under
the Securities Act of 1933, as amended.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement,
including the lockup agreement (as indicated below).  




(c) Shares Legend.  The above named recipients agree to the imprinting of a
legend on the certificates representing their shares, in substantially the
following form:




THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED, ASSIGNED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAW, OR IN A TRANSACTION
WHICH IS EXEMPT FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.








Page 5 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

(d) Lock-Up and Voting Rights.  Each of the above named recipients agree that
they shall not,  offer, sell, assign, hypothecate, pledge, transfer or otherwise
dispose of any of their shares of Myriad Entertainment common stock issued upon
consummation of the transactions contemplated in this Contract for a period of
three (3) years from the Closing (“Lockup Period”). The form of Lock-Up Letter
for each above named recipient is annexed hereto and made a part hereof as
Exhibit “A”. Further, the above named recipient of the shares of common stock
shall have no voting rights during the Lockup Period and, if requested, each
recipient shall execute and deliver a proxy as directed by Myriad
Entertainment’s Board of Directors.




25.

Purchaser intends to develop multiple casino venues on the Property.  With
regard to the first two casinos developed by Purchaser or Myriad Entertainment
on the Property, Purchaser agrees to pay to, for the time period specified
below, an amount equal to two percent (2%) of the "Gross Gaming Revenue" derived
from any and all gaming or gambling activities conducted on the Gaming Site (the
“Percentage Payment”) as follows:




Party:

Percentage:

Jack Day Perry, Sr.

0.8 (40% of 2%)

Elizabeth B. Perry

0.4 (20% of 2%)

Vicki Perry Mauney

0.4 (20% of 2%)

Cody Harrell

0.4 (20% of 2%)

Total:

2.0%




Gross Gaming Revenue is hereby defined by  §75-76-5(p) of the Mississippi Code
of 1972, as amended, as now written or as may be modified by the State of
Mississippi in the future.  A copy of §75-76-5(p) of the Mississippi Code of
1972, as amended is attached hereto as Exhibit “B”.




The Percentage Payment for each respective casino shall be payable as follows:
the first payment shall be made on the 1st day of the month following the first
six months of gaming operations and shall be for the entire six month period;
the second payment shall be made  on the 1st day of the month following the
second six months of gaming operations and shall be for the entire six month
period; and thereafter, Purchaser shall pay to the said parties listed above the
Percentage Payment on a monthly basis at the same time Purchaser is required,
pursuant to Mississippi law and the rules and regulations of the Mississippi
State Tax Commission and the Mississippi Gaming Commission, to pay the
Mississippi State Tax Commission the gaming tax due to the State of Mississippi.
 Each payment shall be accompanied by written statement signed by Purchaser
showing the Gross Gaming Revenues.  The Percentage Payments shall continue for
periods of 27 years respectively beginning from the date of first gaming
operations for each of the two Myriad Entertainment casinos on the Property.




All rights granted herein by this paragraph 25 are assignable, subject to Gaming
Commission approval and Paragraph 28.




If, within five years from the opening of the first Myriad casino, Myriad has
not opened a second casino, then beginning on the fifth anniversary of the
opening of the first casino, Myriad shall begin paying as percentage rent an
amount equal to four percent (4%) of the Gross Gaming Revenues to the above
parties on the first casino.  This shall continue for a period of 22 years, and
thereafter shall reduce back to two percent (2%) for an additional five years in
order that the referenced parties will get the equivalent of 2% for a full 27
years for two properties.  This shall satisfy Myriad’s obligations hereunder.







26.

Sellers agree to provide Purchaser with up to twelve million cubic yards of fill
material that may be needed for the development of the Property.  The fill
material shall be made available within two and one-half miles from the
Property.  Purchaser shall pay Sellers an amount equal to one dollar per cubic
yard of fill material.  The borrow pit areas will be surveyed prior to any dirt
being removed by a mutually agreed upon engineer/surveyor.  Once the Purchaser
begins moving dirt from the borrow pit areas, every 30 days (or as close thereto
as is possible





Page 6 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

given the weather conditions), the borrow pit areas shall be surveyed and the
number of yards of dirt removed calculated.  The engineer/surveyor shall
simultaneously provide each party with a copy of his/her calculations showing
the number of yards of fill dirt removed from the borrow pit areas during the
applicable period.  Within ten days of Purchaser’s receipt of the report,
Purchaser shall pay Sellers an amount equal to One Dollar ($1.00) per yard of
fill dirt removed during that period.  Additionally, Purchaser will pay up to an
additional $0.25 per yard as a fee for access rights to third party landowner’s
whose property has to be traversed in connection with moving the fill material
to the Property.  Notwithstanding the cost of the dirt ($1.00 a yard) and the
access fee ($0.25 per yard), under no circumstances shall Purchaser be required
to pay more than Ten Million Dollars ($10,000,000) for the fill material needed
for the Property, provided however that if more than 12,000,000 cubic yards are
needed, then the amount over 12,000,000 cubic yards will be paid for at the rate
specified ($1.00 plus up to $0.25 access fee).  All fill material shall be of a
quality that meets the specifications for the development.  Sellers shall be
responsible for obtaining easements from any needed or necessary third party to
allow Purchaser (or its contractors, successors or assigns) to traverse their
property to allow fill material to be moved on to the Property.  




27.

Sellers will have the following resort privileges for Myriad owned venues:
Resort rooms: Service fee of $25 only; Golf: Course and cart free for life; Food
and beverage: 20% discount on retail prices; Attractions/shows: Free; Spa: 25%
discount on all visits; and Naming rights: one of the venues for the Perry
family (the “Perks”).  Additionally, the Cody Harrell family only and the Jim
McClure family only will likewise have the same resort privileges.  Family is
defined as the individual, their spouse and children.




28.

In the event any Seller, Cody Harrell (or a family member) or James McClure (or
a family member), (or anyone to whom any Seller, Cody Harrell or James McClure
transfers stock) is required to be approved or licensed by the Mississippi
Gaming Commission or other governmental agency that has regulatory authority
over Purchaser or the development, and said party is not able to obtain the
necessary approvals or licenses, then said non-approved or non-licensed party
shall immediately divest himself/herself of the assets or rights that resulted
in the need for the approval or license.  Further, any damage caused Purchaser
as a result of the non-approved/non-licensed party shall be reimbursed to
Purchaser by the said party.  Purchaser shall verify and report to Sellers, Cody
Harrell and/or James McClure any licenses or permits that may be needed.  











Page 7 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

29.

If Myriad sells the development, the purchasing party shall be required to honor
all of the obligations contained in this Contract.




30.

Cody Harrell and James McClure are joining in the execution of this Contract to
evidence their agreement and consent to all of the terms, conditions and
provisions hereof which related to them.




Witness our signatures on the day and year as first above written and by signing
this Contract each party represents to the Party opposite that this contract has
been read in its entirety and all terms, conditions, covenants and
obligations are fully understood.







MYRIAD WORLD RESORTS OF

TUNICA, LLC




By /s/ Nicholas A. Lopardo
                                                      

Nicholas A. Lopardo, Manager




MYRIAD ENTERTAINMENT AND RESORTS, INC.




By: /s/ Nicholas A. Lopardo                                                     

Nicholas A. Lopardo

Title:                                                        







/s/ Jack Day Perry

Jack Day Perry, Sr.




/s/ Elizabeth Barton Perry

Elizabeth Barton Perry




/s/ Jack Day Perry, Jr.

Jack Day Perry, Jr.




/s/ Vicki Perry Mauney

Vicki Perry Mauney




/s/ Cody Harrell

Cody Harrell




/s/ James McClure

James McClure, Sr.











Page 8 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Jack Day Perry, Sr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the _____ day of April, 2007.

 

                                                             

Notary Public

My Commission Expires:                           




STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Elizabeth Barton Perry, who acknowledged that she
signed and delivered the foregoing instrument on the day and year therein
mentioned.

Given under my hand and official seal, this the ______ day of April, 2007.

 

                                                             

Notary Public

My Commission Expires:                           




STATE OF MISSISSIPPI

COUNTY OF __________________




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Jack Day Perry, Jr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the ______ day of April, 2007.




                                                             

Notary Public

My Commission Expires:                           











Page 9 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF                                  




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Vicki Perry Mauney, who acknowledged that she signed
and delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the ______ day of April, 2007.

 

                                                             

Notary Public




My Commission Expires:                           




STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Nicholas A. Lopardo, the Manager of the above named
Myriad World Resorts of Tunica, LLC., a Mississippi Limited Liability Company
and acknowledged that on behalf of said limited liability company, and in its
name, being duly authorized so to do, he signed the foregoing instrument  and
delivered said instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of April, 2007.




                                                                           

        Notary Public




My Commission Expires:                                             




STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Nicholas A. Lopardo, the Chairman of the above named
Myriad Entertainment and  Resorts, Inc., a Delaware Corporation and acknowledged
that on behalf of said limited liability company, and in its name, being duly
authorized so to do, he signed the foregoing instrument  and delivered said
instrument on the day and year therein mentioned.




GIVEN under my hand and official seal, this the _____ day of April, 2007.




                                                                           

        Notary Public

My Commission Expires:                                             





Page 10 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

STATE OF MISSISSIPPI

COUNTY OF TUNICA




Personally appeared before me, the undersigned authority in and for said County
and State, the above named Cody Harrell, who acknowledged that he signed and
delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the _____ day of April, 2007.

 

                                                             

Notary Public

My Commission Expires:                           







STATE OF MISSISSIPPI

COUNTY OF                                     




Personally appeared before me, the undersigned authority in and for said County
and State, the above named James McClure, Sr., who acknowledged that he signed
and delivered the foregoing instrument on the day and year therein mentioned.

Given under my hand and official seal, this the _____ day of April, 2007.

 

                                                             

Notary Public

My Commission Expires:                           




C:\COREL USER\Myriad\Perry Contract.Renegotiated\001.new contract.draft
1.070426.wpd





Page 11 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

EXHIBIT A

LOCK UP AGREEMENT/LETTER













Myriad Entertainment and Resorts, Inc.

2565 Horizon Lake Drive, Suite 110

Memphis, TN 38133




Ladies and Gentlemen:




The undersigned, a beneficial owner of __________share of common stock, $0.001
par value per share (the "Common Stock"), of Myriad Entertainment & Resorts,
Inc. (the "Company") agrees, for the benefit of the Company, that he/she will
not, without the Company’s prior written consent (and, if required by applicable
state blue sky laws, the securities commissions in any such states), offer,
sell, assign, hypothecate, pledge, transfer or otherwise dispose of, directly or
indirectly, any shares of Common Stock owned by him/her, or subsequently
acquired through the exercise of any options, warrants or other rights, or the
conversion of any other security, or by reason of any stock split or other
distribution of stock, or grant options, warrants or other rights with respect
to any such securities, all during the thirty-six (36) month period commencing
on August 1, 2007, the Closing as defined in that certain Contract for the Sale
and Purchase of Real Estate entered into by and between the undersigned and the
Company, dated April 25, 2007 (the “Agreement”).  Furthermore, the undersigned
will permit all certificates evidencing any such securities to be endorsed with
the appropriate restrictive legends, and consents to the placement of
appropriate stop transfer orders with the transfer agent for the Company.  A
copy of this Agreement will be available from the Company or the Company’s
transfer agent upon request and without charge. Further, the above named
recipient of the shares of common stock shall have no voting rights during the
Lockup Period and, if requested, each recipient shall execute and deliver a
proxy as directed by Myriad’s Board of Directors.




The undersigned hereby agrees to be bound by the applicable provisions of the
Agreement.




 

 

 

Number of shares beneficially owned

 

Shareholder Name

 

 

 

Number of shares subject to options, warrants, rights and/or convertible
securities

By:

 

 

Signature

 

 

 

 

 

Printed Name








Page 12 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007




--------------------------------------------------------------------------------

EXHIBIT B

MYRIAD WORLD RESORTS OF TUNICA, LLC/JACK DAY PERRY, SR., ET AL.




§75-76-5




75-76-5 Definitions.




[GENERAL PROVISIONS]




As used in this chapter, unless the context requires otherwise:




(a) - (o) intentionally deleted.




(p) "Gross revenue" means the total of all of the following, less the total of
all cash paid out as losses to patrons and those amounts paid to purchase
annuities to fund losses paid to patrons over several years by independent
financial institutions:




(i) Cash received as winnings;




(ii) Cash received in payment for credit extended by a licensee to a patron for
purposes of gaming; and




(iii) Compensation received for conducting any game in which the licensee is not
party to a wager.




For the purposes of this definition, cash or the value of noncash prizes awarded
to patrons in a contest or tournament are not losses.




The term does not include:




(i) Counterfeit money or tokens;

(ii) Coins of other countries which are received in gaming devices;

(iii) Cash taken in fraudulent acts perpetrated against a licensee for which the
licensee is not reimbursed; or

(iv) Cash received as entry fees for contests or tournaments in which the
patrons compete for prizes.




(q) - (ll) intentionally deleted.




Sources: Laws, 1990 Ex Sess, ch. 45, §3; Laws, 1991, ch. 543, §2; Laws, 1992,
ch. 371, §4; Laws, 1993, ch. 488, §1, eff from and after passage (approved April
20, 1993).








Page 13 of  13




Myriad - Perry, et al.

Revised Agreement

April 25, 2007


